DETAILED ACTION
1. Applicant's response, filed 11 May 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
 
Claim Status
4. Claims 1-76, 91, 93, and 95-96 are cancelled.
Claims 77-90, 92, 94 and 97-101 are currently pending and under examination herein.
Claims 77-90, 92, 94, and 97-101 are rejected.
Claims 77, 80 and 90 are objected to.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 11 May 2022 is in compliance with the provisions of 37 CFR 1.97. The 11 May 2022 IDS has been considered in part. The Shraibman et al. and Prilliman et al. non-patent literature documents have not been considered because a legible copy of the non-patent literature documents has not been provided in the instant application or a parent U.S. application. A signed copy of list of references cited from each IDS is included with this Office Action.

Claim Objections
6. The objections to claims 87 and 89 are withdrawn in view of the claim amendments filed 11 May 2022. 

7. Claims 77, 80 and 90 are objected to because of the following informalities: 
Claim 77: 
Insert an “and” at the end of line 5 to provide a conjunction between the two components of the selection module. 
“of a set of candidate peptide sequences” in line 11 should recite “of the set of candidate peptide sequences” to properly claim the antecedent basis for this limitation.
Claim 80: “the anti-affinity acceptor peptide reagent” in lines 1-2 should be “the anti-affinity acceptor peptide agent” in order to match the term utilized in claim 79, from which claim 80 depends.
Claim 90: “the training cells expresses” in line 1 should be “the training cells express” in order to match the plurality of the subject and the verb in the sentence.
Appropriate correction is required.

Claim Interpretation
8. Claim 79 recite limitations for “wherein the plurality of parameters are based on mono-allelic training data from a set of training cells, each training cell of the set of training cells expressing a recombinant affinity acceptor peptide tagged MHC protein, the mono-allelic training data comprising: (1) a plurality of training peptide sequences and a plurality of MHC proteins, wherein each training peptide sequence of the plurality is associated with an identity of an MHC protein of the plurality, wherein the identity of each MHC protein of the plurality is based on an identity of the MHC protein of an immunoprecipitate from a training cell of the set of training cells, wherein the immunoprecipitated comprises an anti-affinity acceptor peptide agent that binds to the affinity acceptor peptide and a recombinant affinity acceptor peptide sequence tagged MHC protein with an affinity acceptor peptide sequence that binds to the anti-affinity acceptor peptide agent, and (2) an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein of the immunoprecipitate”. Claims 80-83, 85-86, 88, 90, 92, and 98 recite further limitations on the content of the mono-allelic training data and the observation data of claim 79. 
The limitations of claim 79 for the mono-allelic training data is interpreted as a data representation of the MHC proteins and training peptide sequences and a binary data representation of whether or not a training peptide was observed as being presented by a recombinant affinity acceptor tagged MHC protein in a mass spectrometric measurement, respectively, that the plurality of parameters are based on. Regarding the limitations in claims 80-83, 85-86, 88, 90, 92, and 98 that further limit the content of the training data, it is noted that these limitations equate to product-by-process limitations that define the process which was used previously to produce the product (the training data that the plurality of parameters are based on) outside the metes and bounds of the claimed invention. As the data itself is a binary or data representation, it does not appear from the record that the steps of the immunoprecipitation reaction or the affinity tagging of the MHC protein change the structure of the data itself from observations by mass spectrometry and immunoprecipitation that utilize different methods of immunoprecipitation. Therefore, the limitations of claims 80-83, 85-86, 88, 90, 92, and 98 pertaining to the recombinant affinity acceptor tag and the immunoprecipitation from training cells using an anti-affinity acceptor peptide reagent are considered product-by-process limitations and art that provides the same type of product (an observation by mass spectrometry that one or more training peptides is presented by the recombinant affinity acceptor tagged MHC protein) will anticipate these claim limitations as they would provide an equivalent data product.
Furthermore, the step of identifying the parameters ire not required to be performed within the metes and bounds of the claimed invention, but rather the model must merely include parameters that were previously identified using equivalent training data.

9. Claim 94 recites “wherein the presentation PPV determination method comprises processing amino acid information of a plurality of test peptide sequences to generate a plurality of test presentation predictions, each test presentation prediction indicative of a presentation likelihood that a test peptide sequence of the plurality of test peptide sequences is presented by an MHC protein expressed in cells, wherein the plurality of test peptide sequences comprises at least 5,000 test peptide sequences comprising: (i) at least one hit peptide sequence identified by mass spectrometry to be presented by an MHC protein expressed in cells, and (ii) at least 4,999 decoy peptide sequences contained within a protein encoded by a genome of a human, wherein the plurality of test peptide sequences comprises a ratio of 1:4,999 of the at least one hit peptide sequence to the at least 4,999 decoy peptide sequences, and wherein a top 0.2% of the plurality of test peptide sequences are predicted to be presented by the MHC protein expressed in cells by the trained machine learning immunoprecipitated HLA-peptide presentation prediction model”. As set forth by the Applicant on pg. 8 of Applicant’s remarks, the limitations of claim 94 regarding the presentation PPV determination method merely further characterize the claimed element of a presentation PPV determination method and recite an exemplary test method. Therefore, the limitations of claim 94 are interpreted to be product-by-process limitation on the presentation PPV determination method previously used to asses the PPV of the trained machine learning model and do not recite steps to be carried out within the claimed invention. 

Claim Rejections - 35 USC § 112
35 § USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. The previous rejection of claims 77-90, 92, 94, and 97-101 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 12 May 2022.

11. Claims 77-90, 92, 94, and 97-101 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim 77, and those claims dependent therefrom, recite “A system, comprising: (I) a selection module … comprising a computer processor comprising: (a) an input module configured to receive amino acid sequence information of a set of candidate peptide sequences expressed by cancer cells of a single human subject; (b) a processing module … comprising an executable code comprising a trained machine learning immunoprecipitated HLA-peptide presentation prediction model, wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model is configured to generate as an output a plurality of presentation predictions based on the amino acid sequence information of the set of candidate peptide sequences … (II) a composition comprising a polypeptide or a polynucleotide encoding the polypeptide, wherein the polypeptide comprises at least one candidate peptide sequence of the set of candidate peptide sequences that, based on the output, has a presentation likelihood that is in a top 0.2% of the presentation likelihoods of the set of candidate peptide sequences”. The limitation of the composition attempts to define the structure of the composition based on the output of the presentation likelihood from the selection module. However, the output of the selection module is not obtained unless the system is operated since the output is based on received input specific to a particular subject. Therefore, the only way to determine the sequence of the composition in the system is to perform the process. Since the claim is a system claim, this claim is unclear because it is unclear if it is directed to the product or the process and how to identify the metes and bounds of claimed composition that is determined by executing the claimed selection module of the system without executing the process of the selection module (see MPEP 2173.05(p)). For examination purposes, these limitations are interpreted as a system and any composition that includes a polypeptide that has the same sequence as a sequence that may be identified by carrying out the process reads on the claimed limitation. 

Response to Arguments
12. Applicant’s arguments on pg. 7, para. 6 to pg. 8, para. 5 of Applicant’s Remarks with respect to previous rejections under 35 U.S.C. 112(b) have been considered but are moot because they do not pertain to the new grounds of rejection set forth above.

Claim Rejections - 35 USC § 101
13. The rejection of claims 77-90, 92, 94, and 97-101 under 35 U.S.C. 101 in view of the claim amendments filed 11 May 2022 because the claims now recite an unconventional combination of additional elements, i.e. the claimed composition and the computer based system. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14. Claims 77-90, 92, 94, and 97-98 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yelensky et al. (US 2017/0199961 A1; effectively filed 16 Dec. 2015; 10 November 2020 IDS Document; previously cited). The italicized text corresponds to the instant claim limitations. Any newly recited portions herein are necessitated by claim amendment. 
With respect to claim 77, Yelensky et al. discloses a computer system including at least one processor coupled to a memory that is adapted to execute computer program modules (paras. [0508]-[0510]; A system for selecting one or more peptide sequences for preparing a pharmaceutical composition, the system comprising (I) a selection module for selecting one or more peptide sequences for preparing a pharmaceutical composition, the selection module comprising a computer processor comprising: … a processing module comprising an executable code). Yelensky et al. discloses that the invention includes obtaining sequencing data from the tumor cell of the subject that is used to obtain data representing peptide sequences of each of a set of neoantigens and inputting the peptide sequences of each neoantigens into one or more presentation models that generate a set of numerical likelihoods that each of the neoantigens is presented by one or more MHC alleles on the tumor cell surface of the tumor cell of the subject using a computer processor and that the computer system includes an input interface for receiving data (paras. [0092] and [0508]-[0511]; an input module configured to receive an input comprising amino acid sequence information of a set of candidate peptide sequences expressed by cancer cells of a single human subject). Yelensky et al. discloses that the modules of the invention include a prediction module that receives sequence data and applies one or more machine learning trained presentation models to the peptide sequences to estimate the presentation likelihoods of the peptide sequences for one or more MHC proteins of the subject (paras. [0092], [0464]-[0465], and [0508]-[0511]; a processing module comprising an executable code comprising a trained machine learning immunoprecipitated HLA-peptide presentation prediction model, wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model is configured to generate as an output a plurality of presentation predictions based on the amino acid sequence information of the set of candidate peptide sequences, wherein each presentation prediction of the plurality of presentation predictions is indicative of a presentation likelihood that a peptide sequence of the set of candidate peptide sequences is presented by an MHC protein encoded by an HLA allele of the single human subject). Yelensky et al. also discloses that the presentation model is a function representing the dependence between the amino acid sequence information and the presentation likelihood (para. [0099] (ii) a function representing a relation between the amino acid sequence information received as input and the presentation likelihood generated as an output based on the amino acid sequence information and the plurality of parameters). Yelensky et al. discloses at paras. [0497]-[0502] and Fig. 13I that an example presentation model that was trained using the single-allele mass spectrometric data and other mass spectrometric data from tumor samples, the network dependency functions were modified to incorporate mRNA quantification data through a log function, and that this model term “Example Model, with RNA” was able to achieve a PPV value of approximately 30% (wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model has a peptide presentation prediction value (PPV) of at least 0.25 according to a presentation PPV determination method). Yelensky et al. then discloses at paras. [0092], [0128], and [0137] selecting a subset of the set of neoantigens based on the set of numerical likelihoods to generate a set of selected neoantigens and administering a tumor vaccine comprising the set of selected neoantigens to the subject ((II) a composition comprising a polypeptide or a polynucleotide encoding the polypeptide, wherein the polypeptide comprises at least one candidate peptide sequence of the set of candidate peptide sequences that, based on the output, has a presentation likelihood that is in a top 0.2% of the presentation likelihoods of the set of candidate peptide sequences).
Regarding claims 78-83, 85-86, 88, 90, 92, 94, and 98, Yelensky et al. discloses that the MHC protein(s) utilized to train the model can be MHC class I or II proteins and therefore the presentation prediction would be for a MHC class I or II protein (paras. [0152]-[0153]; wherein the MHC protein encoded by an HLA allele of the single human subject is an MHC class I protein in claim 78). Yelensky et al. discloses that the presentation model is a machine learning model trained on a set of reference data obtained from a plurality of distinct subjects and that the reference data includes the sequences of training peptides, data representing the MHC peptidome sequences and mass spectrometric data that the training peptide sequences were presented in a plurality of samples with one or more MHC alleles associated with each training peptide sequence (paras. [0093]-[0094], [0108]-[0110], [0120], [0150]-[0151], [0163], [0172], and [0295]-[0467]; wherein the plurality of parameters identified are based on mono-allelic training data from training cells, each training cell of the set of training cells expressing a recombinant affinity acceptor peptide tagged MHC protein, the mono-allelic training data comprising: (1) a plurality of training peptide sequences and a plurality of MHC proteins, wherein each training peptide sequence of the plurality is associated with an identity of an MHC protein of the plurality, wherein the identity of each MHC protein of the plurality is based on an identity of the MHC protein of an immunoprecipitated from a training cell of the set of training cell, wherein the immunoprecipitated comprises an anti-affinity acceptor peptide agent that binds to the anti-affinity acceptor peptide, and (2) an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein of the immunoprecipitated in claim 79 3Application Serial No. 16/692,544). Yelensky et al. discloses that the training data includes identifying a set of training peptide sequences that are presented by MHC alleles presented by the training samples and that the sample includes human cell lines or tumor samples from a plurality of patients and that the training peptide sequences are present in the tumor samples (paras. [0150], [0154]-[0155] and [0172]; wherein the plurality of training peptide sequences comprises sequences of endogenous peptides of the training cells in claim 83). Yelensky et al. also discloses that the training samples includes cell that are engineered to express a plurality of MHC class I or class II alleles (paras. [0152]-[0153] and [0306]; Fig. 2C; wherein the training cells express:(a) a first recombinant affinity acceptor tagged MHC protein comprising a first MHC molecule and a first affinity acceptor peptide; and (b) a second recombinant affinity acceptor tagged MHC protein comprising a second MHC molecule and a second affinity acceptor peptide, wherein the first MHC molecule and the second MHC molecule are non-identical; and wherein the first affinity acceptor peptide and the second affinity acceptor peptide are non- identical in claim 90). Regarding the additional limitations of claims 78-83, 85-86, 88, 90, 92, 94, and 98, these limitations are anticipated by the observation of presentation in the mass spectrometric data and the training model having a similar PPV value taught by Yelensky et al. above as they provide an equivalent product, i.e. the data representation of the presentation by MHC proteins for training peptides from mass spectrometric data or the training model as discussed in the Claim Interpretation section above.
Concerning claim 84, Yelensky et al. discloses that the neoantigens utilized in the invention comprise tumor specific mutations (para. [0200]; wherein each candidate peptide sequence of the set of candidate peptide sequences comprises a cancer specific mutation).
Pertaining to claim 87, Yelensky et al. discloses that the method includes obtaining sequencing data from the tumor cell of the subject that is used to obtain data representing peptide sequences of each of a set of neoantigens and inputting the peptide sequences of each neoantigens into one or more presentation models that generate a set of numerical likelihoods that each of the neoantigens is presented by one or more MHC alleles on the tumor cell surface of the tumor cell of the subject using a computer processor and that the computer system includes an input interface for receiving data (paras. [0092] and [0508]-[0511]; wherein the input module configured to receive amino acid sequence information of a set of candidate peptide sequences expressed by cancer cells of a single human subject is configured to receive an identity of one or more MHC proteins encoded by one or more HLA alleles of the single human subject). 
As to claim 89, Yelensky et al. discloses that the presentation prediction model is used to generate a set of numerical likelihoods for each of the neoantigens to be presented by one or more MHC alleles and that the system includes a graphics adapter that displays information and images on a display from the modules of the system (para. [0092]; [0464]-[0465]; [0509]-[0510]; wherein the processing module is linked to an output module configured to display a plurality of presentation predictions).
With respect to claim 92, Yelensky et al. discloses that the training data includes binding stability and affinity of the peptide with the MHC allele as well as the expression level of the proteins (paras. [0121]-[0122], [0164]-[0165] and [0305]-[0319]; wherein the mono-allelic training data further comprises, amino acid physical properties, peptide physical properties, expression level of the source protein of the peptide within a cell, protein stability, protein translation rate, ubiquitination sites, protein degradation rate, translational efficiencies from ribosomal profiling, protein cleavability, protein localization, motifs of host protein that facilitate TAP transport, host protein is subject to autophagy, motifs that favor ribosomal stalling, and/or protein features that favor non-sense mediated degradation (NMD)).
Regarding claim 97, Yelensky et al. discloses that the neoantigens are obtained by obtaining whole genome tumor nucleotide data and determining that the neoantigens comprises at least one alteration that makes it distinct from the corresponding wild-type (paras. [0092] and [0181]-[0198]; wherein the plurality of candidate peptide sequences expressed by cancer cells of a single human subject is identified by comparing whole genome or whole exome sequence information from the cancer cells of the single human subject to whole genome or whole exome sequence information from non-cancer cells of the single human subject, and identifying nucleic acid sequences unique to the cancer cells and not present in the non-cancer cells).

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive. 
15. Applicant asserts that Applicant has amended claim 77 to incorporate the limitation of “wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model has a presentation prediction value (PPV) of at least 0.25 according to a presentation PPV determination method” from previous claim 24, which is not rejected under 35 U.S.C. 102(a)(2) (pg. 15, para. 1 of Applicant’s Remarks). This argument is not persuasive.
After further consideration of this limitation in the claim along with the other claim amendments and the Yelensky et al. reference, it is found that Yelensky et al. does anticipate newly amended claim 77, as set forth in the above rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16. Claims 99-101 are rejected under 35 U.S.C. 103 as being unpatentable over Yelensky et al. (US 2017/0199961 A1; effectively filed 16 Dec. 2015; 10 November 2020 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.
Concerning claims 99-101, Yelensky et al. discloses a computer system including at least one processor coupled to a memory that is adapted to execute computer program modules (paras. [0508]-[0510]). Yelensky et al. discloses that the invention includes obtaining sequencing data from the tumor cell of the subject that is used to obtain data representing peptide sequences of each of a set of neoantigens and inputting the peptide sequences of each neoantigens into one or more presentation models that generate a set of numerical likelihoods that each of the neoantigens is presented by one or more MHC alleles on the tumor cell surface of the tumor cell of the subject using a computer processor and that the computer system includes an input interface for receiving data (paras. [0092] and [0508]-[0511]). Yelensky et al. discloses that the modules of the invention include a prediction module that receives sequence data and applies one or more machine learning trained presentation models to the peptide sequences to estimate the presentation likelihoods of the peptide sequences for one or more MHC proteins of the subject (paras. [0092], [0464]-[0465], and [0508]-[0511]). Yelensky et al. also discloses that the presentation model is a function representing the dependence between the amino acid sequence information and the presentation likelihood (para. [0099]). Yelensky et al. discloses at paras. [0497]-[0502] and Fig. 13I that an example presentation model that was trained using the single-allele mass spectrometric data and other mass spectrometric data from tumor samples, the network dependency functions were modified to incorporate mRNA quantification data through a log function, and that this model term “Example Model, with RNA” was able to achieve a PPV value of approximately 30% at a recall rate of 20%. Yelensky et al. then discloses at paras. [0092], [0128], and [0137] selecting a subset of the set of neoantigens based on the set of numerical likelihoods to generate a set of selected neoantigens and administering a tumor vaccine comprising the set of selected neoantigens to the subject. 
Yelensky et al. does not explicitly recite that the trained machine learning model has a PPV of more than 0.3 according to the presentation PPV determination method in claims 99-101. However, as discussed above, Yelensky et al. discloses that the prior art trained machine learning model is able to achieve a PPV of approximately 0.3 at a recall rate of 20% (para. [0501] and Fig. 13I). Therefore, although the prior art range does not explicitly overlap with the claimed range, the claimed range is close to the range is the prior art because a PPV value of 0.3 is directly adjacent to the lower value of “more than 0.3” and therefore the properties of the model would be expected to be very similar. A prima facie case of obviousness exists where claimed ranges are so close that one would expect them to have the same properties (see MPEP 2144.05). Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17. Claims 77, 79, 80, 82, 84, 86-88, 90, 92, and 97-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, 17, and 24-26 of copending Application No. 16/692,544 (reference application). This rejection is newly recited. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application ‘544 recite a method that requires using a system that anticipates the claimed system in the instant application during the execution of the method. This rejection is newly recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18. Claims 77, 79, 84, 87, 97, 99-101 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-10, 12 and 19 of U.S. Patent No. 11,183,272 B2. This rejection is newly recited. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘272 patent recite a method that requires using a system that anticipates the claimed system in the instant application during the execution of the method.

Conclusion
19. No claims are allowed.

E-mail Communications Authorization
20. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1672